Citation Nr: 1645922	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hernia residuals.

2.  Entitlement to service connection for residuals of a right side rib procedure to include a scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

These matters were previously before the Board, and, in May 2015, the Board remanded this matter for further development.  Unfortunately, as discussed below, the directed development was unable to be completed due to the Veteran's failure to cooperate with the RO's attempts to provide him an additional VA examination.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hernia residuals are not related to a period of service.

2.  The Veteran's residuals of a right side rib procedure to include a scar are not related to a period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hernia residuals have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of a right side rip procedure to include a scar have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hernia residuals and a right side rip procedure to include a scar.  These matters were previously before the Board, and that the matter could not be disposed of without further development.  Specifically, the Board ordered the RO to associate additional service treatment records with the claims file including those associated with treatment at Elmendorf Air Force Base in March 1955 and Wurtsmith Air Force Base from 1973; and that he should be provided an additional VA examination and medical opinion taking into consideration any additional medical records.  

Treatment records from Wurtsmith Air Force Base in 1973 have been associated with the record.  Treatment records from Elmendorf Air Force Base from March 1955 have not been associated with the claims file, but the RO memorialized reasonable attempts to obtain these records.  Therefore, the RO substantially complied with the Board's remand instructions, and remand for further development would be futile.  Consistent with the Board's remand instructions, the RO scheduled the Veteran for a VA examination, but that the Veteran contacted VA and cancelled the scheduled examination.  In December 2015, VA called the Veteran in an attempt to reschedule the examination but were unable to get a response.  In a March 2016, the RO sent a letter to the Veteran requesting that the Veteran reschedule his VA examination.  The Veteran did not respond to either request.

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  38 C.F.R. § 3.655.

Here, the weight probative evidence of record is not sufficient to demonstrate a medical link between the issue on appeal and the Veteran's period of active service.  The Veteran was scheduled for a VA examination, because, as discussed in the May 2015 Board decision, there was insufficient evidence to support a grant of service connection without the aid of an additional VA examination and the needed opinion.  The Veteran's refusal to participate in the adjudication of his claim means that the evidentiary framework which did not and does not support a claim for service connection remains in place.  

"[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran was scheduled for an examination which he cancelled and did not reschedule.  Additional efforts were made to contact him using his contact information of record, but no response was received.

The Board is deeply appreciative of the Veteran's lengthy military service, and has striven to assist him in obtaining the evidence needed to satisfy his claim.  Unfortunately, without his participation the Board's hands have been tied.  As the criteria for service connection for hernia residuals and residuals of a right side rib procedure have not been established by the evidence of record, the claims are denied


ORDER

Service connection for hernia residuals is denied.

Service connection for residuals of a right side rib procedure to include a scar is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


